UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6702


CHRISTOPHER J. MARTIN,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:14-cv-01425-JCC-IDD)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher J. Martin, Appellant Pro Se


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Christopher J. Martin seeks to appeal the district court’s

order    dismissing       as     untimely     his        28   U.S.C.           §    2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a       substantial     showing          of        the       denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,            537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Martin has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and    dismiss       the    appeal.             We    dispense          with     oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3